DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Currently, claims 25-39 are pending in the instant application. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.   

The rejection under obviousness type double patenting is moot in view of the terminal disclaimer filed.  



Claim Rejections - 35 USC § 103

Claims 25-30 and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (Okamoto 2009, as cited in the IDS dated 9/5/2017) in view of Ninomiya (Ninomiya et al; Journal of Clinical Microbiology, vol 46, pages 507-514, 2008, as .
With regard to claims 25 and 28, Okamoto teaches discovery and detection of TTV, TTMDV, and TTMV DNA triple infection in humans (page 7), as well as PCR assays for differential detection of these three viruses.  Okamoto teaches that possible prognostic significance of TTV viral load in immunocompromised patients has been reported and teaches that it is likely that an impaired immune system or suppression of the immune system is involved with elevated TTV viremia (para bridging pages 12-13).  Although Okamoto does not teach measurement of the levels of the viruses, Okamoto teaches that systems for detecting, differentiating and quantifying all of the genotypes and geno-groups should be established (page 15, last para).  
Moen teaches a real time PCR method for quantification of TTV and TTMV DNA.  Moen teaches protocols using primers, probes, and sequencing for the detection, quantification, and identification of different TT virus from serum samples (claims 28-29, 36, 37).  Moen teaches outer primers directed to consensus sequence to amplify both viruses, and inner primers for detection of each strain.  With regard to claims 25 and 33 Moen teaches standard curves that allowed for comparison with DNA of known concentration and quantification of DNA copies in the sample (see figure 1).  With regard to claim 25, Moen teaches detecting 102-107 copies/ml of sample.  With regard to claim 34, Moen teaches assigning anellovirus sequences to a specific genome of TTV or TTMV.  Although Moen does not teach detection and quantification of all three viruses, Ninomiya teaches a PCR assay for detecting and differentiating TTV, TTMV, and TTMDV.  With regard to claim 38, Ninomiya teaches designing primers which allow amplification of consensus sequence of all three types. With regard to claim 30, Ninomiya 
	With regard to claims 26 and 27, although Okamoto, Ninomiya and Moen do not expressly teach to conduct the analysis on subjects suffering from infection or transplant rejection, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to do so since Okamoto teaches that it is likely that an impaired immune system or suppression of the immune system is involved with elevated TTV viremia and that systems for detecting, differentiating and quantifying all of the genotypes and geno-groups should be established.
	It is noted that the claims have been amended to recite “detecting at least 2 anellovirus DNA sequences per 100,000 total DNA sequences in the sample”.  At page 7 of the response dated 3/8/2021, applicant argues that this is not an abstract step because it is accomplished by performing an assay having a sensitivity that detects at least 2 anellovirus DNA sequences per 100,000 total sequences in the sample.  Therefore, applicant appears to argue that this step does .  

Claims 31, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, Ninomiya and Moen, as applied to claims 1, 3-5, and 8-15 above, and further in view of Eid (Eid et al; as cited in the IDS dated 6/13/2016).  
The teachings of Okamoto, Ninomiya and Moen are set forth above.  With regard to claim 32, Okamoto, Ninomiya and Moen do not teach quantitation by sequencing such as parallel sequencing, however Eid teaches a method of real time DNA sequencing from single polymerase molecules (see figure 1 -3).  Eid teaches the method is applicable to sequencing .  

Response to Arguments

The response traverses the rejection and asserts that the prior art does not teach claim 25 and that nothing in the art provided a skilled artisan with a reason to perform such a method.  The response further asserts that it is only the data in applicant’s specification that provides the reason.  This argument has been thoroughly reviewed but was to not found persuasive.  The prior teaches and provides motivation for measuring the amount of anellovirus DNA in the sample (see Moen and Ninomiya) using sensitive real time PCR detection methods.    Furthermore, Okamoto teaches a correlation between high TTV titer and low CD4 T cell count among patients with HIV type 1 (see page 12, last para).  Additionally, Ninomiya teaches specific and sensitive differential detection of TTV, TTMDV, and TTMV (page 509, col 2), that changes in immunological status with growth from infant to child or adolescent may affect the persistent viral load of TTMDV, TTMV, or TTV which is supported by reported studies of an inverse relationship between TTV viral load and a subject’s level of immunosuppression (see page 513, col 2 lines 1-2). 


  
 Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634